DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a 371 of PCT/US2018/49596.  For applications filed under 371, PCT rules for lack of unity apply.

Requirement for Unity of Invention
2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. 
Group I. Claims 1-25, drawn to a therapeutic composition comprising: a protein cluster comprising a plurality of therapeutic protein monomers reversibly cross- linked to one another, wherein the protein cluster has a size between 30 nm and 1000 nm in diameter measured by dynamic light scattering;

  
Group II. Claims 26-30, drawn to a method for preparing a composition comprising: a protein cluster comprising a plurality of therapeutic protein monomers reversibly cross- linked to one another, wherein the protein cluster has a size between 30 nm and 1000 nm in diameter measured by dynamic light scattering;
a plurality of biodegradable cross-linkers each having two, three or four functional groups capable of reacting with nucleophilic groups on the therapeutic protein monomers, thereby cross-linking the therapeutic protein monomers into the protein cluster, wherein the cross-linker degrades, after administration into a subject in need thereof, under physiological conditions so as to release the therapeutic protein monomers from the protein cluster; a pharmaceutically acceptable carrier or excipient; and optionally, a surface modification on the protein cluster, wherein preferably the surface modification is polycation, comprising reacting the plurality of therapeutic protein monomers with the plurality of cross-linkers to form the protein cluster.


providing a composition comprising: a protein cluster comprising a plurality of therapeutic protein monomers reversibly cross- linked to one another, wherein the protein cluster has a size between 30 nm and 1000 nm in diameter measured by dynamic light scattering;
a plurality of biodegradable cross-linkers each having two, three or four functional groups capable of reacting with nucleophilic groups on the therapeutic protein monomers, thereby cross-linking the therapeutic protein monomers into the protein cluster, wherein the cross-linker degrades, after administration into a subject in need thereof, under physiological conditions so as to release the therapeutic protein monomers from the protein cluster; a pharmaceutically acceptable carrier or excipient; and optionally, a surface modification on the protein cluster, wherein preferably the surface modification is polycation; and
incubating the protein cluster with a nucleated cell such as T and NK cells, preferably for about 30-60 minutes.

Group IV. Claim 32, drawn to a cell therapy composition, comprising a therapeutic composition comprising: a protein cluster comprising a plurality of therapeutic protein monomers reversibly cross- linked to one another, wherein the protein cluster has a size between 30 nm and 1000 nm in diameter measured by dynamic light scattering;


Group V. Claim 33, drawn to a method of providing cell therapy, comprising administering a cell therapy composition comprising a therapeutic composition comprising: a protein cluster comprising a plurality of therapeutic protein monomers reversibly cross- linked to one another, wherein the protein cluster has a size between 30 nm and 1000 nm in diameter measured by dynamic light scattering;
a plurality of biodegradable cross-linkers each having two, three or four functional groups capable of reacting with nucleophilic groups on the therapeutic protein monomers, thereby cross-linking the therapeutic protein monomers into the protein cluster, wherein the cross-linker degrades, after administration into a subject in need thereof, under physiological conditions so as to release the therapeutic protein monomers from the protein cluster; a pharmaceutically acceptable carrier or excipient; and optionally, a surface modification on the protein cluster, wherein preferably the surface modification is polycation, associated with a nucleated cell such as T and NK cells, into a subject in need thereof.
I-V do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
US 2017/0065726 A1 (CELLMOSAIC,INC.) (hereinafter ‘CellMosaic’) discloses a therapeutic composition comprising: a protein cluster comprising a plurality of therapeutic protein monomers reversibly cross-linked to one another; and a plurality of biodegradable
cross-linkers each having two, three or four functional groups (therapeutic bioconjugates comprising chemical sugar alcohols that are biocompatible and biodegradable, wherein the sugar alcohols have functional groups for crosslinking compounds (See abstract; paragraphs [0003]-[0005], [0652]). CellMosaic is silent with respect to a therapeutic composition comprising: a protein cluster comprising a plurality of therapeutic protein monomers reversibly cross-linked to one another, wherein the protein cluster has a size between 30nm and 1000nm
in diameter measured by dynamic light scattering.  However, it would have been obvious to a person skilled in the art at the time of the instant invention to select a protein cluster comprising a plurality of therapeutic protein monomers which are cytokines reversibly cross-linked to one another wherein the protein cluster has a size between 30nm and 1000nm in diameter measured by dynamic light scattering, for its art intended use because the reference teaches that the therapeutic molecules can be cytokines (paragraphs [00273]; [00309]; [00322]).  Therefore, a person skilled in the art could easily modify the composition of the reference to obtain to a therapeutic composition comprising: a protein cluster comprising a plurality of therapeutic protein monomers reversibly cross-linked to one another, wherein the protein cluster has a size between 30nm and 1000nm in diameter measured by dynamic light scattering, wherein the therapeutic protein monomers comprise cytokine molecules. Thus, the composition of Group I 

4.	Applicant is advised that the response to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. 1.48(b) and by the fee required under 37 C.F.R. 1.17(h). 


Rejoinder Practice 
5.	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder.  All claims directed a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101,102, Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against doublepatenting rejections of 35 U.S.C. 121 does not apply where the restriction requirementis withdrawn by the examiner before the patent issues. See MPEP § 804.01. 


Species Election I
6a.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species of cytokines are as follows: 
IL15, IL2, IL7, IL10, IL 12, IL18, IL21, IL-23, IL-4, IL-1alpha, IL-1beta, IL-5, IFNgamma, TNFa, IFNalpha, IFNbeta, GM-CSF, and GCSF.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a). 
The claims are deemed to correspond to the species listed above in the followingmanner: 
Claim 25 encompasses the species. 
The following claim(s) are generic: 1-24, 26-33. 
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons:  the different cytokines are structurally and functionally different and thus lack unity of invention as they do not relate to a single inventive concept. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 


Species Election II
6b.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species of costimulatory molecules are as follows: 
CD137, OX40, CD28, GITR, VISTA, anti-CD40, and CD3.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141. If claims are added after 
The claims are deemed to correspond to the species listed above in the followingmanner: 
Claim 25 encompasses the species. 
The following claim(s) are generic: 1-24, and 26-33. 
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons:  the different costimulatory molecules are structurally and functionally different and thus lack unity of invention as they do not relate to a single inventive concept. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 

Species Election III
6c.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species of linker molecules are as follows: 
(i) the linker as set forth in claim 3;
(ii) the linker as set forth in claim 4;
(iii) the linker as set forth in claim 10;
(iv) the linker as set forth in claim 18; and
(v) the linker as set forth in claim 21.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141. If claims are added after 
The claims are deemed to correspond to the species listed above in the followingmanner: 
Claims 3, 4, 10, 18, 21 encompass the species. 
The following claim(s) are generic: 1-2, 5-9, 11-17, 19-20, and 22-33. 
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons:  the different linkers are structurally and different and thus lack unity of invention as they do not relate to a single inventive concept. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 



Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646